The opinion of the court was delivered by
Stiles, J.
— Appellant is seeking to hold the county of Skagit responsible for the default of a contractor in not paying the wages of his laborers, the commissioners not having taken a bond as required by Gen. Stat., §2415. The work contracted for was a local ditch, under Gen. Stat., title 21, ch. 1. We agree entirely with the court below that the construction, of ditches under these laws is not a county improvement, but a purely local one, in which all expenses are payable by the district benefited, and the commissioners act as statutory agents of the improvers. Board, etc., v. Fullen, 111 Ind. 410 (12 N. E. 298); Little *458v. Board, 34 N. E. 499 (Ind.); Dashner v. Mills Co., 55 N. W. 468 (Iowa).
The public is not interested in the matter, and the statute with regard to bonds has no application to such cases. Judgment affirmed.
Dunbar, C. J., and Hoyt, Anders and Scott, JJ., concur.